Exhibit 99.1 DISCOVER FINANCIAL SERVICES EARNINGS SUMMARY (unaudited, in millions, except per share statistics) Quarter Ended Twelve Months Ended Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, Dec 31, Dec 31, EARNINGS SUMMARY Interest Income Interest Expense Net Interest Income Discount/Interchange Revenue Rewards Discount and Interchange Revenue, net Protection Products Revenue 98 Loan Fee Income 83 82 78 81 86 88 80 85 Transaction Processing Revenue 55 58 56 49 53 43 45 42 Other Income 43 38 36 37 42 49 Total Other Income Revenue Net of Interest Expense Provision for Loan Losses 84 ) Employee Compensation and Benefits Marketing and Business Development Information Processing & Communications 77 71 71 72 70 64 67 65 Professional Fees 99 Premises and Equipment 22 19 19 18 17 19 17 18 78 71 70 Other Expense 78 95 74 Total Other Expense Income Before Income Taxes Tax Expense Net Income Net Income Allocated to Common Stockholders Effective Tax Rate % Net Interest Margin % ROE 22
